O’Brien, I.
(dissenting).
I dissent. The plaintiff owns lot 10 and the defendant lot 7 in the section described in the opinion of the majority. Lot 7 is immediately north of lot 10 and of equal width. The dispute is entirely with reference to the line which, constituting the south *469boundary of lot 7, is the north line of lot 10. These lots meet at the center of the section, so that it is conceded that the true east and west quarter section line, if the same can be located, is the correct line dividing the lots. I think this line has been and can be located. The location of the east quarter post is admitted, and in my judgment the west quarter post can be as definitely located; hence the east and west quarter line of the section is a straight line between those two points. If, however, the west quarter post is' taken to be as claimed by Wilhelm, who says he found this point many years ago, then the true division is a straight line from the west quarter post, as located by Wilhelm, to the conceded quarter post on the east. Neither of these are the lines claimed by plaintiff.
A practical location, if made by the. parties and relied upon to the extent held necessary in Beardsley v. Crane, 52 Minn. 537, 54 N. W. 740, would, of course, be controlling; but to my mind there is no evidence sufficient to show any such location. The evidence shows that the’owners of lands in this section both to the east and west of lots 7 and 10 did establish lines for their own lands, by the production of none of which, however, could a continuous straight line be drawn between the quarter posts. The evidence is not sufficient to show that the respective owners of lots 7 and 10 ever made any definite agreement as to the lines dividing their lands, and they were the only persons who could so agree. There is no claim that, the plaintiff has title by adverse possession.
I do not think we have any right to attempt to equalize the acreage in the lots, or prevent irregularities in the lines throughout the section generally. If the defendant is the owner of the land, our inquiry is ended.'